Exhibit 10.1

PROMISSORY NOTE

$80,000,000.00                                                                                                                                                               December
9, 2005

Loan No. 6 105 945

     FOR VALUE RECEIVED, W.G. PARK, L.P., a Pennsylvania limited partnership
(“Borrower”), promises to pay to the order of THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, a New Jersey corporation (“Lender,” which shall also mean successors
and assigns who become holders of this Note), at 2200 Ross Avenue, Suite 4900E,
Dallas, Texas, 75201, the principal sum of EIGHTY MILLION AND NO/100 U.S.
DOLLARS ($80,000,000.00), with interest on the unpaid balance (“Balance”) at the
rate of five and sixty-five hundredths percent (5.65%) per annum (“Note Rate”)
from and including the date of the first disbursement of Loan proceeds under
this Note (“Funding Date”) until Maturity (defined below). Capitalized terms
used without definition shall have the meanings ascribed to them in the
Instrument (defined below) or in that certain Collateral Loan Agreement dated as
of the date hereof (the “Loan Agreement”) by and among Borrower, Lender, and
Teachers Insurance and Annuity Association of America, a New York corporation
(“Teachers”).

1.     Regular Payments. Principal and interest shall be payable as follows:

           (a)     Interest from and including the Funding Date to December 15,
2005, shall be due and payable on the Funding Date.

           (b)     Principal and interest shall be paid in one hundred twenty
(120) monthly installments of Four Hundred Sixty-One Thousand Seven Hundred
Eighty-Eight and 63/100 Dollars ($461,788.63) each, commencing on January 15,
2006, and continuing on the fifteenth (15th) day of each succeeding month to and
including December 15, 2015. Each payment due date under Paragraphs 1(b) and
1(c) of this Note is referred to as a “Due Date”.

           (c)     The entire Obligations shall be due and payable on December
15, 2015 (“Maturity Date”). “Maturity” shall mean the Maturity Date or earlier
date that the Obligations may be due and payable by acceleration by Lender as
provided in the Documents.

           (d)     Interest on the Balance for any full month shall be
calculated on the basis of a three hundred sixty (360) day year consisting of
twelve (12) months of thirty (30) days each. For any partial month, interest
shall be due in an amount equal to (i) the Balance multiplied by (ii) Note Rate
divided by (iii) 360 multiplied by (iv) the number of days during such partial
month that any Balance is outstanding through (but excluding) the date of
payment.

  2.     Late Payment and Default Interest.

           (a)     Late Charge. If any scheduled payment due under this Note is
not fully paid by its Due Date (other than the principal payment due on the
Maturity Date), a charge of $332.50 per day (the “Daily Charge”) shall be
assessed for each day that a scheduled payment (other than the principal payment
due on the originally scheduled maturity date) elapses from and after the Due
Date until such payment is made in full (including the date payment is made);
provided, however, that if any such payment, together with all accrued Daily
Charges, is not fully paid by the fourteenth (14th) day following the applicable
Due Date, a late charge equal to the lesser of (i) four percent (4%) of such
payment or (ii) the maximum amount allowed by law (the “Late Charge”) shall be
assessed and be immediately due and payable. The Late Charge shall be payable in
lieu of Daily Charges that shall have accrued. The Late Charge may be assessed
only once on each overdue payment. These charges shall be paid to defray the
expenses incurred by Lender in handling and processing such delinquent
payment(s) and to compensate Lender for the loss of the use of such funds. The
Daily Charge and Late Charge shall be secured by the Documents. The imposition
of the Daily Charge, Late Charge, and/or requirement that interest be paid at
the Default Rate (defined below) shall not be construed in any way to (i) excuse
Borrower from its obligation to make each payment under this Note promptly when
due or (ii) preclude Lender from exercising any rights or remedies available
under the Documents upon an Event of Default.

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

1

--------------------------------------------------------------------------------



           (b)     Acceleration. Upon any Event of Default, Lender may declare
the Balance, unpaid accrued interest, the Prepayment Premium (defined below) and
all other Obligations immediately due and payable in full.

           (c)     Default Rate. Upon an Event of Default or at Maturity,
whether by acceleration (due to a voluntary or involuntary default) or
otherwise, the entire Obligations (excluding accrued but unpaid interest if
prohibited by law) shall bear interest at the Default Rate. The “Default Rate”
shall be the lesser of (i) the maximum rate allowed by law or (ii) five percent
(5%) plus the greater of (A) the Note Rate or (B) the prime rate (for corporate
loans at large United States money center commercial banks) published in The
Wall Street Journal on the first Business Day (defined below) after such Event
of Default or Maturity occurs and on the first Business Day of every month
thereafter. The term “Business Day” shall mean each Monday through Friday except
for days in which commercial banks are not authorized to open or are required by
law to close in New York, New York.

  3.     Application of Payments. Until an Event of Default occurs, all payments
received under this Note shall be applied in the following order: (a) to unpaid
Daily Charges, Late Charges and costs of collection; (b) to any Prepayment
Premium due; (c) to interest due on the Balance; and (d) then to the Balance.
After an Event of Default, all payments shall be applied in any order determined
by Lender in its sole discretion.

  4.     Prepayment and Cross Default.

           (a)     Borrower shall not have the right and shall not be permitted
to prepay all or part of the Balance at any time prior to the date (the “Lock
Out Date”) that is twenty-four (24) calendar months after the date of this Note.
After the Lock Out Date, this Note may be prepaid, in whole but not in part,
upon at least thirty (30) days’ prior written notice to Lender and upon payment
of all accrued interest (and other Obligations due under the Documents and a
prepayment premium (“Prepayment Premium”) equal to the greater of (a) one
percent (1%) of the principal amount being prepaid, or (b) the Present Value of
the Loan (defined below) less the amount of principal and accrued interest (if
any) being prepaid, calculated as of the prepayment date. The Prepayment Premium
shall be due and payable, except as provided in the Instrument (including,
without limitation, the provisions of Sections 3.07 and 3.08 of the Instrument)
or as limited by law, upon any prepayment of this Note, whether voluntary or
involuntary, and Lender shall not be obligated to accept any prepayment of this
Note unless it is accompanied by the Prepayment Premium, all accrued interest
and all other Obligations due under the Documents. Lender shall notify Borrower
of the amount of and the calculation used to determine the Prepayment Premium.
Borrower agrees that (a) Lender shall not be obligated to actually reinvest the
amount prepaid in any Treasury obligation and (b) the Prepayment Premium is
directly related to the damages that Lender will suffer as a result of the
prepayment. The “Present Value of the Loan” shall be determined by discounting
all scheduled payments of principal and interest remaining to the Maturity Date
attributable to the amount being prepaid at the Discount Rate (defined below).
If prepayment occurs on a date other than a Due Date, the actual number of days
remaining from the date of prepayment to the next Due Date will be used to
discount within this period. The “Discount Rate” is the rate which, when
compounded monthly, is equivalent to the Treasury Rate (defined below), when
compounded semi-annually. The “Treasury Rate” is the semi-annual yield on the
Treasury Constant Maturity Series with maturity equal to the remaining weighted
average life of the Loan, for the week prior to the prepayment date, as reported
in Federal Reserve Statistical Release H.15 – Selected Interest Rates,
conclusively determined by Lender (absent a clear mathematical calculation
error) on the prepayment date. The rate will be determined by linear
interpolation between the yields reported in Release H.15, if necessary. If
Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate. Notwithstanding the foregoing, no
Prepayment Premium shall be due if this Note is prepaid during the last ninety
(90) days prior to the Maturity Date.

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

2

--------------------------------------------------------------------------------



           (b)     In addition to the indebtedness evidenced by this Note,
Borrower is further indebted to Teachers in the original principal amount of
$80,000,000.00, pursuant to that certain Promissory Note dated as of the date
hereof, made Borrower in favor of Teachers (as now or hereafter amended,
modified or supplemented, “Note B”). Note B is secured, in part, by the
Instrument (defined below). Borrower hereby acknowledges and agrees that (i) any
default under this Note shall constitute a default under Note B, and (ii) any
default under Note B shall constitute a default under this Note.

  5.     No Usury. Under no circumstances shall the aggregate amount paid or to
be paid as interest under this Note exceed the highest lawful rate permitted
under applicable usury law (“Maximum Rate”). If under any circumstances the
aggregate amounts paid on this Note shall include interest payments which would
exceed the Maximum Rate, Borrower stipulates that payment and collection of
interest in excess of the Maximum Rate (“Excess Amount”) shall be deemed the
result of a mistake by both Borrower and Lender and Lender shall promptly credit
the Excess Amount against the Balance (without Prepayment Premium or other
premium) or refund to Borrower any portion of the Excess Amount which cannot be
so credited.

  6.     Security and Documents Incorporated. This Note is “Note A” referred to
and secured by the Mortgage and Security Agreement dated as of the date hereof
from Borrower to Lender and Teachers (the “Instrument”) and is secured by the
Property. Borrower shall observe and perform all of the terms and conditions in
the Documents. The Documents are incorporated into this Note as if fully set
forth in this Note.

  7.     Treatment of Payments. All payments under this Note shall be made,
without offset or deduction, (a) in lawful money of the United States of America
at the office of Lender or at such other place (and in the manner) Lender may
specify by written notice to Borrower, (b) in immediately available federal
funds, and (c) if received by Lender prior to 2:00 p.m. Eastern Time at such
place, shall be credited on that day, or, if received by Lender on or after 2:00
p.m. Eastern Time at such place, shall, at Lender’s option, be credited on the
next Business Day. Initially (unless waived by Lender), and until Lender shall
direct Borrower otherwise, Borrower shall make all payments due under this Note
in the manner set forth in Section 3.13 of the Instrument. If any Due Date falls
on a day which is not a Business Day, then the Due Date shall be deemed to have
fallen on the next succeeding Business Day.

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

3

--------------------------------------------------------------------------------



  8.     Limited Recourse Liability. Except to the extent set forth in Paragraph
8 and Paragraph 9 of this Note, neither Borrower nor the PREIT Associates, L.P.
(“PREIT”) (singularly or collectively, the “Exculpated Parties”) shall have any
personal liability for the Obligations. Notwithstanding the preceding sentence,
Lender may bring a foreclosure action or other appropriate action to enforce the
Documents or realize upon and protect the Property (including, without
limitation, naming Borrower and any other necessary parties in the actions) and
IN ADDITION THE EXCULPATED PARTIES SHALL HAVE PERSONAL LIABILITY FOR:

           (a)     any indemnities, guaranties, master leases or similar
instruments furnished in connection with the Loan (including, without
limitation, the provisions of Sections 8.03, 8.04, 8.05, 8.06 and 8.07 of the
Instrument and the Environmental Indemnity);

           (b)     any assessments and taxes (accrued and/or payable) with
respect to the Property;

           (c)     any security deposits, prepaid rents or prepaid expenses of
tenants (i) not turned over to Lender upon foreclosure, sale (pursuant to power
of sale), or conveyance in lieu thereof, or (ii) not turned over to a receiver
or trustee for the Property after appointment;

           (d)      any insurance proceeds or condemnation awards neither turned
over to Lender nor used in compliance with Sections 3.07 and 3.08 of the
Instrument;    

       (d)     damages suffered or incurred by Lender by reason of any of the
Exculpated Parties executing any amendment or termination of any Lease without
Lender’s prior written consent (and Lender’s consent was required under the
Documents), limited to the greater of:    

            (i)      the present value (calculated at the Discount Rate) of the
aggregate total dollar amount (if any) by which (A) rental income and/or other
tenant obligations prior to the amendment or termination of such lease exceeds
(B) rental income and/or other tenant obligations after the amendment or
termination of such lease; or  

            (ii)      any termination fee or other consideration paid;  

     (e)     damages suffered or incurred by Lender by reason of any waste of
the Property;

         (f)     any rents or other income from the Property received by any of
the Exculpated Parties after a default under the Documents and not otherwise
applied to the Obligations or to the current (not deferred) operating expenses
of the Property; PROVIDED, HOWEVER, THAT THE EXCULPATED PARTIES SHALL HAVE
PERSONAL LIABILITY for amounts paid as expenses to a person or entity related to
or affiliated with any of the Exculpated Parties except for (A) reasonable
salaries and benefits for on-site employees, (B) a reasonable allocation of the
salaries and benefits of off-site employees for accounting and management, and
(C) out-of-pocket expenses of Borrower’s management company relating to the
Property, but in no event shall such expenses include any profit or be greater
than prevailing market rates for property management;

         (g)     Borrower’s failure to maintain any letter of credit required
under the Documents or otherwise in connection with the Loan;

         (h)     any security deposit (a “Security Deposit”) cashed or applied
by Borrower or any termination fee, cancellation fee or any other fee
(collectively, a “Termination Fee”) received by Borrower (x) in connection with
a lease termination, cancellation or expiration within twelve (12) months prior
to or after an Event of Default, (y) which is equal to or greater than
$100,000.00, and (z) which is not paid to Lender (or an escrow agent selected by
Lender) to be disbursed for the payment of Lender approved (1) tenant
improvements and/or (2) market leasing commissions;

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

4

--------------------------------------------------------------------------------



         (i)     following a default under the Documents, all attorneys’ fees,
including the allocated costs of Lender’s staff attorneys, and other expenses
incurred by Lender in enforcing the Documents if Borrower contests, delays, or
otherwise hinders or opposes (including, without limitation, the filing of a
bankruptcy) any of Lender’s enforcement actions; provided, however, that if in
such action Borrower successfully proves that no default occurred under the
Documents, Borrower shall not be required to reimburse Lender for such
attorneys’ fees, allocated costs and other expenses;

         (j)     all damages and losses incurred by Lender as a result of any
fraud or material misrepresentation by any of the Exculpated Parties in
connection with the Property, the Documents, the Loan application, or any other
aspect of the Loan; or

  9.     Full Recourse Liability. Notwithstanding the provisions of Paragraph 8
of this Note, the EXCULPATED PARTIES SHALL HAVE PERSONAL LIABILITY for the
Obligations if:

           (a)     there shall be any breach or violation of Article V of the
Instrument;

           (b)     INTENTIONALLY DELETED;

           (c)     the Property or any part thereof shall become an asset in (i)
a voluntary bankruptcy or insolvency proceeding or (ii) an involuntary
bankruptcy or insolvency proceeding which is not dismissed within ninety (90)
days of filing; provided, however, that this Paragraph 9(c) shall not apply if
(A) an involuntary bankruptcy is filed by Lender, or (B) an involuntary filing
was initiated by a third-party creditor independent of any collusive action,
participation or collusive communication by (1) Borrower, (2) any partner,
shareholder or member of Borrower or Borrower’s general partner or managing
member, or (3) any of the Exculpated Parties; or

           (d)     INTENTIONALLY DELETED.

  10.     Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

  11.     Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which became payable hereunder
or under the other Documents absolutely and unconditionally and without
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

5

--------------------------------------------------------------------------------



  12.     Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents.

  13.     WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF BORROWER OR LENDER OR BORROWER IN CONNECTION
THEREWITH.

  14.     Local Law Provisions.

           (a)     Borrower and all other parties liable hereon, whether as
principal, endorser or otherwise, hereby severally waive presentment, demand for
payment, protest and notice of dishonor and waive recourse to suretyship
defenses generally, including extensions of time, release of security or other
party liable hereon, and also agree to pay or indemnify Lender for and hold
Lender harmless from all costs of collection, including reasonable attorneys’
fees incurred by Lender in connection with enforcement of any of Lender’s rights
hereunder or under the Instrument including without limitation reasonable
attorneys’ fees and costs incurred in connection with any bankruptcy filing by
Borrower.

           (b)     Any forbearance by Lender or the holder of this Note in
exercising any right or remedy hereunder or any other Document, or otherwise
afforded by applicable law, shall not be a waiver or preclude the exercise of
any right or remedy by Lender or the holder of this Note. The acceptance by
Lender or the holder of this Note of payment of any sum payable hereunder after
the due date of such payment shall not be a waiver of the right of Lender or the
holder of this Note to require prompt payment when due of all other sums payable
hereunder or to declare a default for failure to make prompt payment.

           (c)     This Note may not be changed, modified or terminated except
in writing signed by the party to be charged.

           (d)     This Note shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania; provided, however, that
nothing herein shall limit or impair any right Lender or the holder of this Note
shall have under applicable laws of the United States of America, to the extent
they supersede the laws of the Commonwealth of Pennsylvania, to charge interest
on the sums evidenced hereby at a rate which exceeds the maximum rate of
interest permitted under the laws of the Commonwealth of Pennsylvania.

           (e)     If any term of this Note, or the applications hereof to any
person or set of circumstances, shall to any extent be invalid, illegal, or
unenforceable, the remainder of this Note, or the application of such provision
or part thereof to persons or circumstances other than those as to which it is
invalid, illegal, or unenforceable, shall not be affected thereby, and each term
of this Note shall be valid and enforceable to the fullest extent consistent
with applicable law and this Note shall be interpreted and construed as though
such invalid, illegal, or unenforceable term or provision (or any portion
thereof) were not contained in this Note.

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

6

--------------------------------------------------------------------------------



           (f)     All notices under this Note shall be given as provided in the
Instrument.

           (g)     It is expressly agreed that time is of the essence with
respect to this Note.

           (h)     BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OR ATTORNEYS OR THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE, TO APPEAR FOR BORROWER IN ANY SUCH
COURT IN ANY AND ALL APPROPRIATE ACTIONS THERE BROUGHT OR TO BE BROUGHT AGAINST
BORROWER AT THE SUIT OF LENDER ON THIS NOTE, AND THEREIN CONFESS JUDGMENT
AGAINST BORROWER FOR ALL OR ANY PART OF THE SUMS DUE BY BORROWER HEREIN TOGETHER
WITH COSTS OF SUIT AND AN ATTORNEY’S FEES FOR COLLECTION AS AFORESAID AND FOR SO
DOING THIS NOTE OR A COPY HEREOF VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT
WARRANT. THE EXERCISE OF THIS CONFESSION OF JUDGMENT SHALL NOT BE DEEMED TO
EXHAUST THE POWER, WHETHER OR NOT SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE
INVALID, AVOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT
MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AND AS LENDER SHALL ELECT, UNTIL
SUCH TIME AS LENDER SHALL HAVE RECEIVED PAYMENT IN FULL OF ALL SUMS DUE
HEREUNDER AND UNDER THE INSTRUMENT TOGETHER WITH INTEREST, COSTS AND FEES. THERE
SHALL BE EXCLUDED FROM THE LIEN OF ANY JUDGMENT OBTAINED SOLELY PURSUANT TO A
CONFESSION OF JUDGMENT AUTHORIZED BY THIS PARAGRAPH ALL IMPROVED REAL ESTATE
THAT IS NOT ENCUMBERED BY THE INSTRUMENT AND THAT IS LOCATED IN ANY AREA
IDENTIFIED AS HAVING A SPECIAL FLOOD HAZARD UNDER REGULATIONS PROMULGATED UNDER
THE FLOOD DISASTER PROTECTION ACT OF 1983, AS HERETOBEFORE OR HEREAFTER AMENDED,
IF THE COMMUNITY IN WHICH SUCH AREA IS LOCATED IS PARTICIPATING IN THE NATIONAL
FLOOD INSURANCE PROGRAM. ANY SUCH EXCLUSION SHALL NOT AFFECT ANY LIEN UPON
PROPERTY NOT SO EXCLUDED. THIS WARRANT OF ATTORNEY SHALL BE EFFECTIVE ONLY AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT, AS DEFINED IN THE INSTRUMENT.

     BORROWER CONFIRMS TO LENDER THAT (1) THIS NOTE AND THE FOREGOING WARRANT OF
ATTORNEY HAVE BEEN NEGOTIATED AND AGREED UPON IN A COMMERCIAL CONTEXT; (2)
BORROWER IS A BUSINESS ENTITY AND ITS PRINCIPALS ARE KNOWLEDGEABLE IN COMMERCIAL
MATTERS; (3) BORROWER HAS CONSULTED WITH ITS OWN SEPARATE COUNSEL REGARDING THIS
NOTE; (4) BORROWER HAS AGREED TO THE AFORESAID WARRANT OF ATTORNEY TO CONFESS
JUDGMENT; AND (5) BORROWER UNDERSTANDS IT IS WAIVING CERTAIN RIGHTS WHICH IT
WOULD OTHERWISE POSSESS. JUDGMENT MAY BE ENTERED WITHOUT A HEARING OR NOTICE AND
BORROWER KNOWINGLY HAS WAIVED NOTICE AND A HEARING PRIOR TO THE ENTRY OF A
JUDGMENT BY CONFESSION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

7

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date
first set forth above.

      BORROWER:

              W.G. PARK, L.P., a Pennsylvania limited partnership        

        By: W.G. Park General, L.P., a Pennsylvania limited partnership, its
general partner

                    By: WG Holdings of Pennsylvania, L.L.C., a Pennsylvania
limited liability company, its general partner

                        By: WG Holdings, L.P., a Pennsylvania limited
partnership, its sole member

                          By: PRWGP General, LLC, a Delaware limited liability
company, its general partner

                              By: PREIT Associates, L.P., a Delaware limited
partnership, its sole member

                                By: Pennsylvania Real Estate Investment Trust, a
Pennsylvania business trust, its general partner

                                  By: /s/ Robert F. McCadden
Name: Robert F. McCadden

                    Title: Executive Vice President and Chief Financial Officer

    Prudential Loan No. 6 105 945   Willow Grove Mall/Prudential Promissory Note
BORROWER’S INITIALS:___________

8

--------------------------------------------------------------------------------